— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Parole, which affirmed a determination, made after a hearing, to revoke the petitioner’s parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Burchell, J.), dated August 23, 1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The hearing officer’s findings that the petitioner had violated his parole by failing to make office reports and by failing to inform his parole officer that he had been arrested were supported by the preponderance of the evidence, and, therefore, must be sustained (see, Executive Law § 259-i [3] [f], [x]; 9 *861NYCRR 8005.19 [e]). Lazer, J. P., Bracken, Brown and Kooper, JJ., concur.